

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
Dated as of June 23, 2017


Among
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as the Lenders,
and
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Administrative Agent,
and
SUNPOWER CORPORATION,
as Borrower
____________________________


CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as Sole Lead Arranger and Sole Bookrunner
creditagricolea01.gif [creditagricolea01.gif]















TABLE OF CONTENTS
ARTICLE I Definitions
1
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Classification of Loans and Borrowings.
19
SECTION 1.03.
Terms Generally.
19
SECTION 1.04.
Effectuation of Transactions.
19
SECTION 1.05.
Accounting Terms; GAAP.
19
ARTICLE II The Credits
20
SECTION 2.01.
Loan Commitments.
20
SECTION 2.02.
Loans and Borrowings.
20
SECTION 2.03.
Requests for Borrowing.
21
SECTION 2.04.
Funding of Borrowings.
22
SECTION 2.05.
Type; Interest Elections.
23
SECTION 2.06.
Termination and Reduction of Commitments.
24
SECTION 2.07.
Repayment of Loans; Evidence of Debt.
25
SECTION 2.08.
Optional Prepayment of Loans.
25
SECTION 2.09.
Mandatory Prepayment of Loans; Application of Payments after Event of Default.
26
SECTION 2.10.
Fees.
27
SECTION 2.11.
Interest.
27
SECTION 2.12.
Alternate Rate of Interest.
28
SECTION 2.13.
Increased Costs.
29
SECTION 2.14.
Break Funding Payments.
30
SECTION 2.15.
Taxes.
31
SECTION 2.16.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
34
SECTION 2.17.
Mitigation Obligations; Replacement of Lenders.
36
SECTION 2.18.
Illegality.
37
SECTION 2.19.
[Reserved].
37
SECTION 2.20.
Change in Control.
37
SECTION 2.21.
[Reserved]
38
SECTION 2.22.
Defaulting Lenders.
38
ARTICLE III Representations and Warranties
40
SECTION 3.01.
Organization; Powers.
40
SECTION 3.02.
Authorization; Enforceability.
40
SECTION 3.03.
Governmental Approvals; No Conflicts.
40
SECTION 3.04.
Financial Condition.
40
SECTION 3.05.
Properties.
40
SECTION 3.06.
Litigation.
41
SECTION 3.07.
Compliance with Laws and Agreements; Licenses and Permits.
41
SECTION 3.08.
Investment Company Status.
41
SECTION 3.09.
Taxes.
41
SECTION 3.10.
ERISA.
41
SECTION 3.11.
[Reserved].
41
SECTION 3.12.
Federal Reserve Regulations.
41
SECTION 3.13.
USA PATRIOT Act and Other Regulations.
42
SECTION 3.14.
[Reserved].
42
SECTION 3.15.
Disclosure.
42
SECTION 3.16.
Solvency.
42
SECTION 3.17.
[Reserved].
42
SECTION 3.18.
[Reserved].
42
SECTION 3.19.
[Reserved].
42
SECTION 3.20.
Anti-Corruption Laws and Sanctions.
42
ARTICLE IV Conditions Precedent
43
SECTION 4.01.
Conditions Precedent to the Effective Date.
43
SECTION 4.02.
Credit Extensions On or After the Effective Date.
44
SECTION 4.03.
Parent Guaranty.
45
ARTICLE V Affirmative Covenants
46
SECTION 5.01.
Financial Statements and Other Information.
46
SECTION 5.02.
[Reserved]
47
SECTION 5.03.
Existence; Conduct of Business.
47
SECTION 5.04.
Maintenance of Properties.
47
SECTION 5.05.
Compliance with Laws.
47
SECTION 5.06.
Use of Proceeds.
48
SECTION 5.07.
Insurance.
48
SECTION 5.08.
[Reserved].
48
SECTION 5.09.
Books and Records.
48
SECTION 5.10.
Inspection Rights.
48
SECTION 5.11.
Payment of Taxes, Etc.
48
SECTION 5.12.
Cash Collateral.
49
SECTION 5.13.
Payment of Judgments.
49
ARTICLE VI [Reserved]
49
ARTICLE VII Events of Default
49
ARTICLE VIII The Agents
52
ARTICLE IX Miscellaneous
54
SECTION 9.01.
Notices.
54
SECTION 9.02.
Waivers; Amendments.
57
SECTION 9.03.
Expenses; Indemnity; Damage Waiver.
59
SECTION 9.04.
Successors and Assigns.
60
SECTION 9.05.
Survival.
65
SECTION 9.06.
Counterparts; Integration; Effectiveness.
65
SECTION 9.07.
Severability.
66
SECTION 9.08.
Right of Setoff.
66
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial.
66
SECTION 9.10.
Headings.
67
SECTION 9.11.
Confidentiality.
67
SECTION 9.12.
Several Obligations; Nonreliance; Violation of Law.
68
SECTION 9.13.
USA PATRIOT Act.
68
SECTION 9.14.
Interest Rate Limitation.
68
SECTION 9.15.
Termination of Security Agreement and Subsidiary Guaranty.
69
SECTION 9.16.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
69







SCHEDULES:
Schedule 1        Commitment Schedule


EXHIBITS:
Exhibit A        Form of Administrative Questionnaire
Exhibit B        Form of Assignment and Assumption
Exhibit C        [Reserved]
Exhibit D        Form of Effective Date Certificate
Exhibit E        Form of Borrowing Request
Exhibit F        Form of Promissory Note
Exhibit G        Form of Opinion of Counsel to the Borrower
Exhibit H        [Reserved]
Exhibit I        Form of Parent Guaranty
Exhibit J        [Reserved]
Exhibit K        Form of Cash Collateral Agreement






--------------------------------------------------------------------------------





AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of June 23, 2017
(this “Agreement”) is made by and among SunPower Corporation, a Delaware
corporation (the “Borrower”), the financial institutions parties hereto from
time to time (the “Lenders”), and Crédit Agricole Corporate and Investment Bank
(“Crédit Agricole CIB”), as Administrative Agent (in such capacity, the “Agent”)
and as Security Agent (in such capacity, the “Security Agent”).
RECITALS
WHEREAS, the Borrower, the Lenders, the Administrative Agent and the Security
Agent are parties to the Revolving Credit Agreement dated as of July 3, 2013 (as
amended by the First Amendment dated as of August 26, 2014, the Second Amendment
dated as of February 17, 2016, the Third Amendment dated as of March 18, 2016
and the Fourth Amendment dated as of November 8, 2016, the “Existing Credit
Agreement”);
WHEREAS, the parties hereto have agreed to amend and restate the Existing Credit
Agreement in its entirety as set forth herein, which amendment and restatement
shall become effective upon the Effective Date;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations
outstanding on the Effective Date as contemplated hereby; and
WHEREAS, it is the intent of the Borrower to confirm that all Obligations, as
amended hereby, shall continue in full force and effect and that, from and after
the date of this Agreement, all references to the “Credit Agreement” contained
in the Loan Documents shall be deemed to refer to this Agreement.
Accordingly, the parties hereto agree as follows:




--------------------------------------------------------------------------------





ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“2016 Fee Letter” means the Fee Letter by and between the Agent and the
Borrower, dated February 17, 2016.
“2017 Fee Letter” means the Fee Letter by and between Crédit Agricole CIB and
the Borrower, dated on or about the Effective Date.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, for any Interest Period, the rate per annum equal
to the rate obtained by dividing (i) the LIBO Rate for such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained against “Eurocurrency
liabilities” as specified in Regulation D (including any marginal, emergency,
special or supplemental reserves).
“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A, or such other form as may be supplied from time to time by the
Agent.
“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.
“Agent” has the meaning assigned to such term in the preamble to this Agreement.
“Agent Engagement Letter” means that certain Engagement Letter dated May 29,
2013 by and between the Borrower and the Agent.
“Agent Fees” has the meaning assigned to such term in Section 2.10(c).
“Agent Parties” has the meaning assigned to such term in Section 9.01.
“Agents” means the Agent and the Security Agent.




--------------------------------------------------------------------------------




“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the LIBO Rate for a period of
one month commencing on such day (which rate shall in no event be less than
zero) plus 1%. If the Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms of the definition of “Federal Funds Effective Rate”, the
Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective from and including
the effective date of such change in the Prime Rate or the Federal Funds
Effective Rate, respectively.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption, including, but not limited to, the Foreign
Corrupt Practices Act of 1977 and the United Kingdom Bribery Act 2010, each as
amended, and the rules and regulations thereunder.
“Applicable Percentage” means, with respect to any Lender, the percentage
obtained by dividing (a) the Revolving Credit Exposure of such Lender (or, if no
Credit Extensions are then outstanding, the Revolving Credit Commitment of such
Lender) by (b) the Aggregate Revolving Credit Exposure (or, if no Credit
Extensions are then outstanding, the Total Revolving Credit Commitment).
“Applicable Rate” means, for any day on and after the Effective Date, (i) with
respect to any LIBO Rate Loan, 0.60%, (ii) with respect to any ABR Loan, 0.25%,
and (iii) with respect to the Commitment Fees, 0.06%.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.




--------------------------------------------------------------------------------




“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Banks” means (a) the Lenders listed on the Commitment Schedule and (b) any
Lender that shall have become a party hereto pursuant to an Assignment and
Assumption. For the avoidance of doubt, references herein to Banks shall not
include any Lender that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board, managers or committee of such Person serving a similar
function.
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
“Borrowing” means any Loans of the same Type made, converted or continued on the
same date and, in the case of LIBO Rate Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.
“Business Day” means a day of the year other than (a) Saturdays, (b) Sundays or
(c) any day on which banks are required or authorized by law to close in either
or both of New York or Paris, France; provided that, when used in connection
with a LIBO Rate Loan, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.




--------------------------------------------------------------------------------




“Cash Collateral Agreement” means a cash collateral agreement executed by the
Borrower in favor of the Security Agent and substantially in the form attached
hereto as Exhibit K.
“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Change in Control” means Total S.A. shall fail to directly or indirectly
beneficially own or control at least 50.1% of the voting power represented by
the issued and outstanding Equity Interests of the Borrower.
“Change in Control Amendment” means a Change in Control Amendment implementing
the adoption of a Substitute Basis.
“Change in Control Amendment Date” has the meaning assigned to such term in
Section 2.20(b).
“Change in Law” means (a) the adoption of any treaty, international agreement,
law, rule, or regulation after the date of this Agreement, (b) any change in any
treaty, international agreement, law, rule, or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by the Agent or any Lender (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by the
corporation controlling such Lender, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
(provided that compliance with such request, guideline or directive is in accord
with the general practice of Persons to whom such request, guideline or
directive is intended to apply) made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case referred to in clause (i) or
(ii) be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.
“Closing Date” means July 3, 2013.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any references to any Code section shall include references to the Treasury
Regulations promulgated thereunder.




--------------------------------------------------------------------------------




“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).
“Commitment Schedule” means the Schedule attached as Schedule 1 to this
Agreement, as such Schedule may be amended from time to time in accordance with
the terms of this Agreement.
“Communications” has the meaning assigned to such term in Section 9.01(e)(ii).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Credit Date” means the date of a Credit Extension.
“Credit Extension” means the making of a Loan.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.
“Defaulting Lender” means any Lender that (a) defaults in its obligation to
extend credit (including funding all or any portion of its Loans) or pay to the
Agent or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date on which such credit is required to be
extended, or such payment is required to be made, by it hereunder, (b) has
notified the Agent or the Borrower in writing that it does not intend to satisfy
any such obligations or has made a public statement with respect to any such
obligations hereunder or generally with respect to all agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
written request by the Agent or the Borrower, to confirm in writing to the Agent
and the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Agent and the Borrower), (d) has become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a direct or indirect
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business, appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment, or (e) has, or has a direct
or indirect parent company that has, become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender




--------------------------------------------------------------------------------




solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.
“Dollars” or “$” refers to lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which each of the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Effective Date Certificate” means a certificate substantially in the form of
Exhibit D.
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, or (c) an
Approved Fund; provided that neither the Borrower nor any Affiliate thereof
shall qualify as an Eligible Assignee.
“Equity Interests” means shares of capital stock, general or limited partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust, or other equity ownership interests in a Person, and any
warrants, options, or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.




--------------------------------------------------------------------------------




“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is under common control with the Borrower within the meaning of Section 4001 of
ERISA, or that, together with the Borrower, is treated as a single employer
under Section 414(b), or (c), (m) or (o) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) a failure by any Plan
to meet the minimum funding standards within the meaning of Section 412 of the
Code or Section 302 of ERISA, in each case, whether or not waived; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA, (h) a determination that any Plan or Multiemployer Plan is,
or is expected to be, in at-risk status (within the meaning of Title IV of
ERISA), or (i) the filing of a notice of intent to terminate or the termination
of any Plan under Section 4041(c) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
“Excluded Taxes” means, with respect to a Recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) (i) income or
franchise Taxes imposed on (or measured by) its net income by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located or (ii) Other Connection Taxes, (b) any branch profits Taxes
imposed by the United States of America or any similar tax imposed by any other
jurisdiction in which such Recipient is located, (c) in the case of a Lender,
any U.S. Federal withholding Taxes attributable to such




--------------------------------------------------------------------------------




Lender’s failure to comply with Section 2.15(f), (d) except in the case of an
assignee pursuant to a request by the Borrower under Section 2.17(b), any U.S.
Federal withholding Tax that is imposed on amounts payable to such recipient at
the time such recipient becomes a party to this Agreement (or designates a new
lending office), except to the extent that such recipient (or its assignor, if
any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.15(a) and (e) any U.S. Federal
withholding Taxes imposed by FATCA.
“Existing Credit Agreement” has the meaning assigned to such term in the
recitals.
“Exiting Bank” means a Lender who declines to participate in making its
Revolving Credit Commitment available on a Substitute Basis.
“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s‑length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and any regulations or official
interpretations thereof.
“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the Agent
from three federal funds brokers of recognized standing selected by the Borrower
(which rate shall in no event be less than zero).
“Fee Letters” means (i) that certain Upfront Fee Letter dated May 29, 2013 by
and among the Borrower and the Agent, (ii) the Agent Engagement Letter,
(iii) the 2016 Fee Letter and (iv) the 2017 Fee Letter.
“Fees” means the Commitment Fees and the Agent Fees.
“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.




--------------------------------------------------------------------------------




“First Amendment” means the First Amendment to Revolving Credit Agreement
relating to the Existing Credit Agreement dated as of August 26, 2014, by and
among the Borrower, the Agent and the Lenders listed on the signature pages
thereof.
“First Amendment Effective Date” means the “Effective Date” under and as defined
in the First Amendment.
“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, and (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means any supra-national body, the government of the
United States of America, any other nation or any political subdivision of any
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).
“Guaranteed Amount” means, at any time, the maximum amount of Obligations
guaranteed by the Parent Guarantor at such time under the Parent Guaranty.
“Historical Financial Statements” has the meaning assigned to such term in
Section 3.04.
“Indebtedness” means, as applied to any Person, without duplication (i) all
obligations for borrowed money, (ii) all obligations evidenced by bonds,
debentures, notes or other similar instruments, (iii) all obligations to pay the
deferred purchase price of property or services (other than accounts payable and
accrued expenses incurred in the ordinary course of business determined in
accordance with GAAP), (iv) all obligations with respect to capital leases, (v)
all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (vi) all
non-contingent reimbursement and other payment obligations in respect of letters
of credit and similar surety instruments (including construction performance
bonds),




--------------------------------------------------------------------------------




(vii) the face amount of any letter of credit issued for the account of that
Person or as to which that Person is otherwise liable for reimbursement of
drawings, (ix) any obligations with respect to tax equity or similar financing
arrangements, and (x) (1) the direct or indirect guaranty, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of another, (2) any obligation of such Person the primary purpose or intent of
which is to provide assurance to an obligee that the obligation of the obligor
thereof will be paid or discharged, or any agreement relating thereto will be
complied with, or the holders thereof will be protected (in whole or in part)
against loss in respect thereof, and (3) any liability (contingent or otherwise)
of such Person for an obligation of another Person with respect to Indebtedness
listed in clauses (i) through (ix) above, including any agreement (a) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise) or (b) to maintain the solvency or any balance sheet item, level
of income or financial condition of such other Person.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Information” has the meaning set forth in Section 9.11.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Revolving
Credit Maturity Date, and (b) with respect to any LIBO Rate Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBO Rate Borrowing with an Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period (or if such day is not a Business Day, the next succeeding
Business Day).
“Interest Period” means with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent agreed to by each relevant Lender, nine or twelve months)
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on




--------------------------------------------------------------------------------




which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, with respect to any LIBO Rate Borrowing for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period.
“IRS” means the United States Internal Revenue Service.
“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.
“Lenders” means the Persons listed as Lenders on the Commitment Schedule and any
other Person that shall have become a party hereto as a Lender pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto as a Lender pursuant to an Assignment and Assumption.
“LIBO Rate” means, with respect to any Interest Period, the London interbank
offered rate as administered by ICE Benchmark Administration Limited (or any
other Person that takes over the administration of such rate for Dollars) for a
period equal in length to such Interest Period as displayed on the Reuters
screen page that displays such rate (currently page LIBOR01) or, in the event
such rate does not appear on a page of the Reuters screen, on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Agent from time to time in its reasonable discretion (in each
case, the “Screen Rate”), at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided, that if the
Screen Rate shall not be available at such time for such Interest Period with
respect to Dollars, then the LIBO Rate shall be the Interpolated Rate. If the
LIBO Rate (as determined pursuant to the foregoing provisions of this
definition) for any Interest Period is below zero, then the LIBO Rate for such
Interest Period shall be deemed to be zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or other), pledge, hypothecation, collateral assignment, encumbrance,
deposit arrangement, charge or security interest in, on or of such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset, and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” means this Agreement, the Parent Guaranty, the Cash Collateral
Agreement, each Fee Letter and any promissory notes issued pursuant to this




--------------------------------------------------------------------------------




Agreement. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto.
“Loan Party” means the Borrower and the Parent Guarantor, and “Loan Parties”
shall mean all such Persons, collectively.
“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to Section 2.01(a).
“Margin Stock” has the meaning assigned to such term in Regulation U.
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the validity or enforceability of any of the
Loan Documents, or (c) the ability of any Loan Party to perform its obligations
under the Loan Documents.
“Material Indebtedness” means Indebtedness (other than (i) the Loans, (ii) any
non-recourse Indebtedness, and (iii) any Indebtedness as to which the holders of
such Indebtedness have recourse only to any one or more Project Finance
Subsidiaries, including any such Project Finance Subsidiaries’ assets, but
without recourse to the Borrower other than Permitted Project Recourse) for
borrowed money (including notes, bonds and other similar instruments) and
reimbursement obligations in respect of drawn letters of credit of the Borrower
in an aggregate principal amount outstanding exceeding $70,000,000.
“Maximum Amount Due” means, at any time, the sum of (i) the aggregate principal
amount of all outstanding Loans at such time plus (ii) the total amount of
interest to be paid on such Loans and Commitment Fees to be paid on any
unutilized Revolving Credit Commitments, in each case, from such time through
and until the Scheduled Maturity Date (assuming no repayments or prepayments of
such Loans) plus (iii) the amount of all due but unpaid interest, fees, costs
and expenses under any Loan Document at such time plus (iv) the amount of any
other fees, costs and expenses reasonably expected to be incurred by the
Borrower under or in connection with any Loan Document from such time through
and until the Scheduled Maturity Date.
“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA then, or at any time during the previous five years
maintained for, or contributed to (or for which there was an obligation to
contribute) on behalf of, employees of the Borrower or any ERISA Affiliate.
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).




--------------------------------------------------------------------------------




“Non-Controlled Subsidiary” means, at any time, any Subsidiary not controlled by
Borrower. The term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Obligations” means all obligations, liabilities, and Indebtedness of every
nature of the Borrower from time to time owing to the Agent or any Lender, under
or in connection with this Agreement or any other Loan Document, in each case
whether primary, secondary, direct, indirect, contingent, fixed or otherwise,
including interest accruing at the rate provided in the applicable Loan Document
on or after the commencement of any bankruptcy or insolvency proceeding, whether
or not allowed or allowable.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
“Parent Guarantor” means Total S.A., a société anonyme organized under the laws
of the Republic of France.
“Parent Guaranty” means the guaranty executed by the Parent Guarantor in favor
of the Agent and substantially in the form attached hereto as Exhibit I.
“Participant” has the meaning assigned to such term in Section 9.04(c).




--------------------------------------------------------------------------------




“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Project Recourse” means (a) limited guarantees and side letters from
the Borrower in respect of any Indebtedness of any Project Finance Subsidiary
which do not guarantee obligations for borrowed money (including notes, bonds
and other similar instruments), operating lease obligations, Capital Lease
Obligations or reimbursement or other payment obligations in respect of letters
of credit (including, without limitation, equipment, procurement and
construction, operations and maintenance, asset management, liquidated damages
and managing member and tax indemnity undertakings), and (b) pledges of Equity
Interests in Project Finance Subsidiaries (or direct or indirect owners of
Project Finance Subsidiaries) or other limited guarantees or side letters
provided that the holders of such Indebtedness have acknowledged that they will
not have any recourse to the assets or Equity Interests (other than as specified
in this clause (b)) of any the Borrower.
“Person” means an individual, partnership, corporation, association, limited
liability company, unincorporated organization, trust or Joint Venture, or a
governmental agency or political subdivision thereof.
“Plan” means any “employee pension benefit plan” as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA then, or at any time
during the past five years, sponsored, maintained or contributed to (or to which
there is or was an obligation to contribute) on behalf of employees of the
Borrower or any ERISA Affiliate.
“Platform” has the meaning assigned to such term in Section 9.01(e)(i).
“Prime Rate” means the rate of interest per annum determined from time to time
by the Agent as its base rate in effect at its principal office in New York City
and notified to the Borrower (which Borrower acknowledges is not necessarily
Lender's lowest rate).
“Project Finance Subsidiary” means a limited purpose Subsidiary of the Borrower
established in connection with the construction of a solar project, or the sale
of solar equipment and/or energy.
“Recipient” means (a) the Agent or (b) any Lender, as applicable.
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).




--------------------------------------------------------------------------------




“Regulation D” means Regulation D of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.
“Required Lenders” means at any time, Lenders that have Revolving Credit
Exposure and unused Revolving Credit Commitments representing more than 50% of
the sum of all Revolving Credit Exposure and unused Revolving Credit
Commitments; provided that the Revolving Credit Exposure and unused Revolving
Credit Commitments of any Defaulting Lender shall be disregarded in the
determination of the Required Lenders at any time.
“Required Payment” has the meaning assigned thereto in Section 9.02(c).
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By‑Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Loans hereunder as set forth in the Commitment
Schedule or in the most recent Assignment and Assumption executed by such
Lender, as applicable, as the same may be (i) reduced from time to time pursuant
to Section 2.06 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Loans of such Lender.




--------------------------------------------------------------------------------




“Revolving Credit Maturity Date” means the earliest to occur of (i) the
Scheduled Maturity Date, (ii) the date the Revolving Credit Commitments are
permanently reduced to zero pursuant to Section 2.06(b), and (iii) the date of
the termination of the Revolving Credit Commitments pursuant to Section 2.20 or
Article VII.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.
“Sanctioned Country” means a country or territory which is itself the subject or
target of comprehensive countrywide or territory-wide Sanctions (including,
without limitation, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means (a) any Person that is the target or subject of
Sanctions or listed in any Sanctions-related list of designated Persons
maintained by the U.S. government (including, without limitation, the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State) or by the United Nations Security Council, the European
Union or any European Union member state, (b) any Person located, organized or
resident in a Sanctioned Country, or (c) any Person Controlled by any such
Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.
“Scheduled Maturity Date” means the date falling five years after the First
Amendment Effective Date.
“Screen Rate” has the meaning assigned to such term in the definition of “LIBO
Rate” in this Section 1.01.
“Second Amendment” means the Second Amendment to Revolving Credit Agreement
relating to the Existing Credit Agreement dated as of February 17, 2016, by and
among the Borrower, the Agent and the Lenders listed on the signature pages
thereof.
“Second Amendment Effective Date” means the “Effective Date” under and as
defined in the Second Amendment.
“Securities Act” means the Securities Act of 1933, as amended.
“Security Agent” has the meaning assigned to such term in the recitals to this
Agreement.




--------------------------------------------------------------------------------




“Security Agreement” means that certain Security Agreement dated as of January
31, 2014 among the Borrower, certain of its Subsidiaries and the Security Agent,
as amended by the First Amendment to Security Agreement dated as of the Second
Amendment Effective Date.
“Solvent”, with respect to any Person, means that as of the date of
determination (a) the then fair saleable value of the property of such Person is
(1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person, (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction, and (c) such Person does not intend to
incur, or believe that it will incur, debts beyond its ability to pay such debts
as they become due. For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
“Spot Rate” for a currency means the rate determined by the Agent as the spot
rate for the purchase of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Agent may obtain such spot rate from
another financial institution designated by the Agent if it does not have as of
the date of determination a spot buying rate for any such currency.
“subsidiary” with respect to any Person, means:
(i)any corporation of which the outstanding Equity Interests having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or
(ii)    any other Person of which at least a majority of the voting interest
under ordinary circumstances is at the time, directly or indirectly, owned by
such Person.
“Subsidiary” means, unless the context otherwise requires, a Subsidiary of the
Borrower.
“Subsidiary Guarantor” has the meaning assigned to such term in the Existing
Credit Agreement, before giving effect to this Agreement.
“Subsidiary Guaranty” means the subsidiary guaranty executed by each Subsidiary
Guarantor.




--------------------------------------------------------------------------------




“Substitute Basis” has the meaning set forth in Section 2.20(a).
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, similar charges or withholdings imposed by any Governmental
Authority.
“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time, being $300,000,000 as
of the Effective Date.
“Total Utilization of Revolving Credit Commitments” means, as at any date of
determination, the aggregate principal amount of all outstanding Loans.
“Transactions” means, collectively, the execution, delivery and performance by
the Borrower of the Loan Documents, the making of the Credit Extensions
hereunder, and the use of proceeds thereof in accordance with the terms hereof.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.
“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Certificate” has the meaning specified in Section 2.15(f).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower or the Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.




--------------------------------------------------------------------------------





SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “LIBO Rate
Loan”). Borrowings may also be classified and referred to by Type (e.g., a “LIBO
Rate Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Subsidiaries. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.    Effectuation of Transactions. Each of the representations and
warranties of the Borrower contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions, unless the
context otherwise requires.

SECTION 1.05.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP or, if not defined in GAAP (as determined by the Borrower
in good faith) as determined by the Borrower in good faith, as in effect from
time to time; provided that, to the extent set forth in clause (c) of the
definition of “GAAP”, if the Borrower notifies the Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision thereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be




--------------------------------------------------------------------------------




interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith..

ARTICLE II    

The Credits

SECTION 2.01.    Loan Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees, severally and not jointly, to make Loans to
the Borrower, at any time and from time to time after the Effective Date, and
until the earlier of the Revolving Credit Maturity Date and the termination of
the Revolving Credit Commitment of such Lender in accordance with the terms
hereof, in an aggregate principal amount at any time outstanding that will not
result in such Lender’s Revolving Credit Exposure exceeding such Lender’s
Revolving Credit Commitment; provided that at no time shall the aggregate
principal amount of all outstanding Loans exceed 95.0% of the Guaranteed Amount
or the Maximum Amount Due exceed the Guaranteed Amount. Within the limits set
forth in the preceding sentence and subject to the terms, conditions and
limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Loans.
(b)    The Revolving Credit Commitment of each Lender as of the Effective Date
is specified on the Commitment Schedule then in effect on such date.

SECTION 2.02.    Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their applicable Revolving Credit Commitments. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Revolving Credit
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required. The Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) in an integral
multiple of $1,000,000 and not less than $1,000,000 or (ii) equal to the
remaining available balance of the applicable Revolving Credit Commitments.
(b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
ABR Loans or LIBO Rate Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any LIBO Rate Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that
(i) any exercise of such option shall not affect the obligation of the Borrower
to repay such Loan in accordance with the terms of this Agreement, and (ii) in
exercising such option, such Lender shall use reasonable efforts to minimize any
increase in the Adjusted LIBO Rate or increased costs to the Borrower resulting
therefrom (which obligation of




--------------------------------------------------------------------------------




such Lender shall not require it to take, or refrain from taking, actions that
it determines would result in increased costs for which it will not be
compensated hereunder or that it otherwise determines would be disadvantageous
to it and in the event of such request for costs for which compensation is
provided under this Agreement, the provisions of Section 2.13 shall apply).
(c)    At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $1,000,000 and not less than $1,000,000. Each ABR Borrowing when
made shall be in a minimum principal amount of $1,000,000; provided that an ABR
Borrowing may be maintained in a lesser amount equal to the difference between
the aggregate principal amount of all other Borrowings and the total amount of
Loans at such time outstanding. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten different Interest Periods in effect for LIBO Rate
Borrowings at any time outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Revolving
Credit Maturity Date.

SECTION 2.03.    Requests for Borrowing. In order to request a Borrowing, the
Borrower shall notify the Agent of such request either in writing by delivery of
a Borrowing Request (by hand, electronic mail, or facsimile) signed by the
Borrower or by telephone (to be confirmed promptly by hand delivery, electronic
mail, or facsimile of written notice) not later than 11:00 a.m., New York City
time, (A) in the case of a LIBO Rate Borrowing, three (3) Business Days before a
proposed Borrowing (or such later time on such Business Day as shall be
acceptable to the Agent) and (B) in the case of an ABR Borrowing, one
(1) Business Day before a proposed Borrowing (or such later time as shall be
acceptable to the Agent and each Lender). Each such telephonic and written
Borrowing Request shall be irrevocable and shall specify the following
information in compliance with Section 2.01:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the aggregate principal amount of all Borrowings scheduled to be
outstanding as of the date of the requested Borrowing (including, for this
purpose, the principal amount of such requested Borrowing);
(iii)    the date of the Borrowing, which shall be a Business Day;
(iv)    the Guaranteed Amount (and 95% of the Guaranteed Amount) as of the date
of the Borrowing;




--------------------------------------------------------------------------------




(v)    whether the Borrowing then being requested is to be an ABR Borrowing or a
LIBO Rate Borrowing;
(vi)    in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vii)    the location and number of the Borrower’s account to which funds are to
be disbursed;
provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02 and Section 2.04.
(b)    If no election as to the Type of Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any LIBO Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of the Borrowing Request in accordance with this Section 2.03
(but in any event on the same day such Borrowing Request is received by the
Agent), the Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 (noon), New York City time, to the account
of the Agent most recently designated by it for such purpose by notice to the
Lenders.
(b)    Unless the Agent shall have received notice from a Lender prior to the
date of any Borrowing that such Lender will not make available to the Agent such
Lender’s share of such Borrowing, the Agent may assume that such Lender has made
such share available on the date of such Borrowing in accordance with Section
2.04(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the Borrowing available to the Agent, then the applicable Lender
and the Borrower severally agree to pay to the Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate reasonably
determined by the Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Agent, then such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its




--------------------------------------------------------------------------------




Revolving Credit Commitments or to prejudice any rights which the Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

SECTION 2.05.    Type; Interest Elections. (a) Loans shall initially be of the
Type specified in the applicable Borrowing Request and, in the case of a LIBO
Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert all or any
portion of any Borrowing (subject to the minimum amounts for Borrowings of the
applicable Type specified in Section 2.02(c)) to a different Type or to continue
such Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section 2.05. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section 2.05, the Borrower shall
notify the Agent of such election by telephone (i) in the case of an election to
convert to or continue as a LIBO Rate Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
conversion or continuation or (ii) in the case of an election to convert to or
continue as an ABR Borrowing, not later than 10:00 a.m., New York City time, on
the date of the proposed conversion or continuation. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, electronic mail, or facsimile to the Agent of a written
Interest Election Request in a form approved by the Agent and signed by the
Borrower.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a LIBO
Rate Borrowing; and




--------------------------------------------------------------------------------




(iv)    if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the Agent
shall advise each Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
of the type set forth in clause (a) or (b) of Article VII (without giving effect
to any grace period set forth therein) has occurred and is continuing and the
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a LIBO Rate Borrowing and (ii) unless repaid,
each LIBO Rate Borrowing shall be converted to an ABR Borrowing at the end of
the then current Interest Period applicable thereto.

SECTION 2.06.    Termination and Reduction of Commitments. (a) The Revolving
Credit Commitments shall automatically terminate on the Revolving Credit
Maturity Date and as set forth in Section 2.20.
(b)    Upon at least three Business Days’ prior irrevocable written or fax
notice (or telephonic notice promptly confirmed by written notice) to the Agent,
the Borrower may at any time in whole permanently terminate, or from time to
time in part permanently reduce, the Revolving Credit Commitments; provided,
however, that (i) each partial reduction of the Revolving Credit Commitments
shall be in an integral multiple of $1,000,000 and in a minimum amount of
$1,000,000, (ii) the Total Revolving Credit Commitment shall not be reduced to
an amount that is less than the Aggregate Revolving Credit Exposure at the time,
(iii) the Borrower may condition a notice of termination of all of the Revolving
Credit Commitments upon the effectiveness of a replacement financing, and (iv)
the Borrower may condition a notice of termination of the Revolving Credit
Commitments (or, if applicable, the Revolving Credit Commitments of the Exiting
Banks) upon the consummation of a Change in Control.
(c)    Each reduction in the Revolving Credit Commitments hereunder, other than
a reduction resulting from the termination of the Exiting Banks’ Revolving
Credit Commitments in connection with a Change in Control Amendment, shall be
made ratably among the Lenders in accordance with their respective Revolving
Credit




--------------------------------------------------------------------------------




Commitments. The Borrower shall pay to the Agent for the account of the
applicable Lenders, on the date of termination of the Revolving Credit
Commitments (or the Exiting Banks’ Revolving Credit Commitments, as the case may
be), all accrued and unpaid Commitment Fees relating to the same but excluding
the date of such termination.

SECTION 2.07.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to each Lender, through the Agent, the then
unpaid principal amount of each Loan of such Lender on the Revolving Credit
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.
(c)    The Agent shall maintain accounts in which it shall record (i) the amount
of each Loan made hereunder, the Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Agent hereunder for the account of
the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to clause (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.
(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in substantially the form of Exhibit F hereto. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.

SECTION 2.08.    Optional Prepayment of Loans. (a) Upon prior notice in
accordance with clause (b) of this Section, the Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part
without premium or penalty (but subject to Section 2.14); provided that each
partial prepayment shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000.




--------------------------------------------------------------------------------




(b)    The Borrower shall notify the Agent by telephone (confirmed by facsimile)
of any prepayment hereunder (i) in the case of prepayment of a LIBO Rate
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of
prepayment. Each such notice shall be irrevocable (except in the case of a
repayment in full of all of the Obligations, which may be conditioned upon the
effectiveness of a new financing) and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid. Promptly
following receipt of any such notice relating to a Borrowing, the Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing; provided that any prepayments made to Exiting Banks in connection
with a termination of their Revolving Credit Commitments shall be applied
ratably to the applicable Loans of such Exiting Banks. Prepayments shall be
accompanied by accrued interest as required by Section 2.11 and any prepayment
of LIBO Rate Loans shall be subject to the provisions of Section 2.14; provided,
however, that in the case of a prepayment of an ABR Loan that is not made in
connection with a termination of the Revolving Credit Commitments, the accrued
and unpaid interest on the principal amount prepaid shall be payable on the next
scheduled Interest Payment Date with respect to such ABR Loan.

SECTION 2.09.    Mandatory Prepayment of Loans; Application of Payments after
Event of Default. (a) In the event of any termination of all the Revolving
Credit Commitments, the Borrower shall, on the date of such termination, repay
or prepay all its outstanding Borrowings, together with accrued interest
thereon, accrued Fees and all other amounts payable to the Lenders hereunder.
(b)    If at any time (i) the Aggregate Revolving Credit Exposure exceeds the
lower of (1) the Total Revolving Credit Commitment and (2) 95.0% of the
Guaranteed Amount, or (ii) the Maximum Amount Due exceeds the Guaranteed Amount,
then the Borrower shall repay or prepay Borrowings in an amount sufficient to
eliminate such excess.
(c)    Upon the occurrence and during the continuation of an Event of Default,
if requested by Required Lenders, or upon acceleration of the Obligations
pursuant to Article VII, all payments received by the Agent, whether from the
Borrower or the Parent Guarantor may, in the discretion of the Agent, be applied
in full or in part by the Agents, in each case in the following order of
priority:
i.
to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
the Agent in connection therewith, and all amounts for which the Agent are
entitled to compensation (including the





--------------------------------------------------------------------------------




fees described in Section 2.10), reimbursement and indemnification under any
Loan Document and all advances made by the Agent thereunder for the account of
the Borrower, and to the payment of all costs and expenses paid or incurred by
the Agents in connection with the Loan Documents, all in accordance with Section
9.03 and the other terms of this Agreement and the Loan Documents;
ii.
thereafter, to the payment of all Loans to the full extent thereof (with accrued
interest being paid in full prior to application of amounts to pay principal);
and

iii.
thereafter, to the payment to or upon the order of the Borrower or to whosoever
may be lawfully entitled to receive the same or as a court of competent
jurisdiction may direct.


SECTION 2.10.    Fees. (a) The Borrower agrees to pay to each Non-Defaulting
Lender, through the Agent, a commitment fee (a “Commitment Fee”) equal to the
Applicable Rate per annum in effect from time to time on the daily unused amount
of the Revolving Credit Commitments of such Lender during the preceding quarter
(or other period commencing with the Closing Date or ending with the Revolving
Credit Maturity Date or the date on which the Revolving Credit Commitments of
such Lender shall expire or be terminated). The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the Revolving Credit Commitments of such Lender shall expire
or be terminated as provided herein.
(b)    The fee referred to in Section 2.10(a) shall be computed on the basis of
the actual number of days elapsed in a year of 360 days and shall be payable in
Dollars. The fee referred to in Section 2.10(a) shall be payable quarterly in
arrears on the last Business Day of March, June, September and December in each
year and on each date on which any Revolving Credit Commitment of such Lender
shall expire or be terminated as provided herein.
(c)    The Borrower agrees to pay to the Agent, for its own account, the agency
fees set forth in the Fee Letters, or such agency fees as may otherwise be
separately agreed upon by the Borrower and the Agent payable in the amounts and
at the times specified therein or as so otherwise agreed upon (the “Agent
Fees”).
(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Agent for distribution, if and as appropriate, among the Lenders.




--------------------------------------------------------------------------------





SECTION 2.11.    Interest    . (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each LIBO Rate Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default referred to in clauses (a), (b), (g), and (h)
of Article VII, at the written request of the Required Lenders, any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder shall bear interest, payable on demand, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.0% plus the rate otherwise applicable to such Loan as provided in
the preceding clauses of this Section or (ii) in the case of any other amount,
2.0% plus the rate applicable to ABR Loans as provided in clause (a) of this
Section. Payment or acceptance of the increased rates of interest provided for
in this Section 2.11(c) is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of the Agent or any Lender.
(d)    Accrued interest on each Loan shall be payable to the applicable Lenders,
through the Agent, in arrears on each Interest Payment Date for such Loan;
provided that (i) interest accrued pursuant to clause (c) of this Section shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBO Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.12.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:
(a)    the Agent determines (which determination shall be conclusive absent
manifest error) that dollar deposits in the principal amount of the Loans
comprising such Borrowing are not generally available in the London interbank
market;




--------------------------------------------------------------------------------




(b)    the Agent determines (which determination shall be conclusive absent
manifest error) that adequate and reasonable means do not exist for ascertaining
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period; or
(c)    the Agent is advised by the Required Lenders that the Adjusted LIBO Rate
or the LIBO Rate, as applicable, for such Interest Period will not adequately
and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a
LIBO Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing. In the event that the Agent shall give such a
notice, the Borrower and the Agent (in consultation with the Lenders) shall
promptly enter into negotiations in good faith with a view to agreeing on an
alternative basis acceptable to the Borrower and the Lenders for the interest
rate which shall be applicable to future LIBO Rate Borrowings.

SECTION 2.13.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate);
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (c) through (e) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBO Rate Loans made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any LIBO Rate Loan or of maintaining its obligation to make any such
Loan, or to reduce the amount of any sum received or receivable by such Lender
or such other Recipient hereunder (whether of principal, interest or otherwise),
in each case by an amount the Lender or other Recipient reasonably determines to
be material, then, following delivery of the certificate contemplated by
clause (c) of this Section, within fifteen (15) days after demand the Borrower
will pay to such Lender or other Recipient such additional amount or amounts




--------------------------------------------------------------------------------




as will compensate such Lender or other Recipient for such additional costs
incurred or reduction suffered (except for (i) any increased cost in respect of
which a Lender is entitled to compensation under any other provision of this
Agreement, (ii) any payment to the extent that it is attributable to the
requirement of any Governmental Authority which regulates a Lender or its
holding company which is imposed by reason of the quality of such Lender’s
assets or those of its holding company and not generally imposed on all entities
of the same kind regulated by the same authority, or (iii) any increased cost
arising by reason of a Lender voluntarily breaching any lending limit or other
similar restriction imposed by any provision of any relevant law or regulation
after the introduction thereof).
(b)    If any Lender determines that any Change in Law regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Credit Extensions
made to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (excluding, for purposes of this
Section, any such increased costs resulting from any change to the extent that
it is attributable to the requirement of any Governmental Authority which
regulates a Lender or its holding company which is imposed by reason of the
quality of such Lender’s assets or those of its holding company and not
generally imposed on all entities of the same kind regulated by the same
authority) other than due to Taxes, which shall be dealt with exclusively
pursuant to Section 2.15 (taking into consideration such Lender’s policies and
the policies of such Lender’s holding company with respect to capital adequacy),
then from time to time following delivery of the certificate contemplated by
clause (c) of this Section the Borrower will within fifteen (15) days after
demand pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company as specified in clause (a) or
(b) of this Section and setting forth in reasonable detail the manner in which
such amount or amounts was determined shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender,
as the case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.




--------------------------------------------------------------------------------





SECTION 2.14.    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBO Rate Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBO Rate Loan or the conversion of the Interest Period with
respect to any LIBO Rate Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBO Rate Loan on the date specified in any notice delivered pursuant hereto, or
(d) the assignment of any LIBO Rate Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a LIBO Rate Loan, such loss, cost or expense to any Lender shall not
include loss of profit or margin and shall be deemed to be the amount reasonably
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof.

SECTION 2.15.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all such required deductions
(including such deductions applicable to additional sums payable under this
Section), the Recipient receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall timely pay the full amount so deducted
to the relevant Governmental Authority in accordance with applicable law. If at
any time the Borrower is required by applicable law to make any deduction or
withholding from any sum payable hereunder, the Borrower shall promptly notify
the relevant Recipient upon becoming aware of the same. In




--------------------------------------------------------------------------------




addition, each Recipient shall promptly notify the Borrower upon becoming aware
of any circumstances as a result of which the Borrower is or would be required
to make any deduction or withholding from any sum payable hereunder.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify each Recipient, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Recipient on or with respect to any payment by or on account
of any obligation of the Borrower hereunder or under any other Loan Document
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes (or related penalties, interest, or
additions to tax) were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or by the Agent on its own
behalf or on behalf of a Lender shall be conclusive absent manifest error.
(d)    Each Lender shall severally indemnify the Agent, within ten (10) days
after written demand therefor, for the full amount of any Excluded Taxes paid by
the Agent on behalf of such Lender on or with respect to any payment by or on
account of any obligation of the Borrower hereunder or under any other Loan
Document and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Excluded Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to a Lender
by the Agent shall be conclusive absent manifest error.
(e)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.
(f)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under any Loan Document shall deliver
to the Borrower (with a copy to the Agent), at the time or times as reasonably
requested by the Borrower or the Agent, such properly completed and executed
documentation as reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate.
(ii)    Without limiting the generality of the foregoing, any Lender shall, if
it is legally eligible to do so, deliver to the Borrower (with a copy to the
Agent), on or prior to the date on which such Lender becomes a party




--------------------------------------------------------------------------------




hereto, two duly signed, properly completed copies of whichever of the following
is applicable:
(A)
in the case of a Lender that is not a Foreign Lender, IRS Form W‑9;

(B)
in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (1) with respect to payments of interest
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (2) with respect to
any other applicable payments under any Loan Document, IRS Form W‑8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(C)
in the case of a Foreign Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, and (2) a certificate (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code and (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code;

(E)
in the case of a Foreign Lender that is not the beneficial owner of payments
made under any Loan Document (including a partnership or a Participant) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (A), (B), (C), (D), (F) and (G) of this clause (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under





--------------------------------------------------------------------------------




Section 881(c) of the Code, such Lender may provide a U.S. Tax Certificate on
behalf of such partners;
(F)
if a payment made to a Foreign Lender under any Loan Document would be subject
to any withholding Taxes as a result of such Foreign Lender’s failure to comply
with the requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code), at the time or times prescribed by law and at such time or
times reasonably requested by the Withholding Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Foreign Lender has or has not complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment; or

(G)
any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Agent to determine the
amount of Tax (if any) required by law to be withheld.

(iii)    Thereafter and from time to time, each Foreign Lender shall, if it is
legally eligible to do so, (A) promptly submit to the Borrower (with a copy to
the Agent) such additional duly completed and signed copies of one or more of
the forms or certificates described in Section 2.15(f)(ii)(A), (B), (C), (D) or
(E) above (or such successor forms or certificates as shall be adopted from time
to time by the relevant United States taxing authorities) as may then be
available under then current United States laws and regulations to avoid, or
such evidence as is reasonably satisfactory to the Borrower and the Agent of any
available exemption from, or reduction of, United States withholding Taxes in
respect of all payments to be made to such Foreign Lender by the Borrower
pursuant to this Agreement, or any other Loan Document, in each case, (1) after
the occurrence of any event requiring a change in the most recent form,
certificate or evidence previously delivered by it to the Borrower and (2) from
time to time thereafter if reasonably requested by the Borrower or the Agent,
and (B) promptly notify the Borrower and the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.




--------------------------------------------------------------------------------




(g)    If the Agent or a Lender determines, in its reasonable discretion, that
it has received a refund of any Indemnified Taxes or Other Taxes as to which it
has been indemnified by the Borrower or the Parent Guarantor or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.15 or
the Parent Guarantor has paid additional amounts pursuant to the Parent
Guaranty, it shall reimburse to the Borrower or the Parent Guarantor, as the
case may be, such amount as the Agent or such Lender determines to be the
proportion (but not more than 100%) of such refund as will leave the Agent or
such Lender (after that reimbursement) in no better or worse position in respect
of the worldwide liability for Taxes or Other Taxes of the Agent, or such Lender
(including in each case its Affiliates) than it would have been if no such
indemnity had been required under this Section. This Section shall not be
construed to require the Agent or any Lender to make available its tax returns
(or any other information relating to its Taxes which it deems confidential) to
the Borrower, the Parent Guarantor or any other Person.

SECTION 2.16.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder and under any other Loan Document (whether
of principal, interest or fees, or of amounts payable under Section 2.13, 2.14
or 2.15, or otherwise) prior to 12:00 (noon), New York City time, on the date
when due, in immediately available funds, without set‑off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Agent to the applicable account designated to the Borrower by the Agent, except
that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall be made
directly to the Persons entitled thereto. The Agent shall distribute any such
payments received by it, except as otherwise provided, for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in Dollars. Any
payment required to be made by the Agent hereunder shall be deemed to have been
made by the time required if the Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the Agent to
make such payment.
(b)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders at such time




--------------------------------------------------------------------------------




outstanding to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
subsidiary thereof (as to which the provisions of this clause shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.
(c)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Agent for the account of the Lenders
that the Borrower will not make such payment, the Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders the amount due. In such
event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation.
(d)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.04(a), 2.16(c) or 9.03(c), then the Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Agent for the account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
(e)    Except as otherwise provided herein, each Borrowing, each payment or
prepayment of principal of any Borrowing, each payment of interest on the Loans,
each payment of the Commitment Fees, each reduction of the Revolving Credit
Commitments and each conversion of any Borrowing to or continuation of any
Borrowing as a Borrowing of any Type shall be allocated pro rata among the
Lenders in accordance with their respective applicable Revolving Credit
Commitments (or, if such Revolving Credit Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans).

SECTION 2.17.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.13, or if the




--------------------------------------------------------------------------------




Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.13 or 2.15, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    In the event (i) any Lender requests compensation under Section 2.13 and
such Lender has declined or is unable to designate a different lending office in
accordance with Section 2.17(a), or (ii) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.15 and such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.17(a), or
(iii) any Lender becomes a Defaulting Lender or an Exiting Bank, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Agent, replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.13 or Section 2.15) and obligations
under this Agreement to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) the Borrower shall have received the prior written consent of the
Agent, which consent shall not unreasonably be withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued Fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and Fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.13 or payments required to be made pursuant to
Section 2.15, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.18.    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for such Lender or its applicable
lending office to make or maintain any LIBO Rate Loans, then, on notice thereof
by such Lender to the Borrower through the Agent, any obligations of such Lender
to make or continue LIBO Rate Loans or to




--------------------------------------------------------------------------------




convert ABR Borrowings to LIBO Rate Borrowings shall be suspended until such
Lender notifies the Agent and the Borrower that the circumstances giving rise to
such determination no longer exist and until such notice is given by such
Lender, the Borrower shall only request ABR Borrowings from such Lender. Upon
receipt of such notice, the Borrower shall upon demand from such Lender (with a
copy to the Agent), either convert all LIBO Rate Borrowings of such Lender to
ABR Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different lending office if such designation will avoid the need for such
notice and will not, in the determination of such Lender, otherwise be
disadvantageous to it.

SECTION 2.19.    [Reserved].

SECTION 2.20.    Change in Control. (a) If a Change in Control occurs prior to
expiration or termination of the Revolving Credit Commitments, the Borrower
shall promptly so notify the Agent. The Agent shall promptly, following receipt
of such notice from the Borrower or upon determining independently that a Change
in Control has occurred, give notice thereof to each of the Banks (with a copy
to the Borrower). Upon the Borrower or the Agent giving any such notice, (i) the
Revolving Credit Commitments shall be suspended and no Credit Extensions shall
be made until the effectiveness of a Change in Control Amendment, if any, in
accordance with this Section 2.20, and (ii) the Agent (in consultation with the
Banks) and the Borrower may enter into negotiations in good faith with a view to
agreeing on a revised basis for making Credit Extensions available to the
Borrower hereunder consistent with terms and conditions and market practice for
similarly situated borrowers (a “Substitute Basis”).
(b)    If, before the expiration of thirty (30) days from the date of such
notice from the Agent (the “Review Period”), the Borrower and the Required
Lenders shall agree on a Substitute Basis, then the Agent shall promptly so
notify the Banks. Each Bank must then notify the Agent within five days whether
such Lender will participate in future Credit Extensions made under a Substitute
Basis and, in the case of each Lender, whether such Lender is an Exiting Bank.
Each Bank agrees that it will be deemed to be an Exiting Bank if it does not
provide such notice to the Agent on a timely basis. Within the later of (i) five
days of receipt by the Agent of such notifications from all of the Banks and
(ii) the expiration of the Review Period (the “Change in Control Amendment
Date”), the Borrower, the Agent and each non-Exiting Bank shall enter into a
Change in Control Amendment and such other documentation as the Agent shall
reasonably specify to evidence the Substitute Basis and revised terms and
conditions, in each case in form and substance satisfactory to the Borrower, the
Agent and each Lender




--------------------------------------------------------------------------------




party thereto. If the Borrower and the Required Lenders do not agree on a
Substitute Basis before the end of the Review Period, then (i) the Agent shall
so notify the Banks, (ii) the Borrower shall prepay all principal, interest,
Fees and other Obligations relating to the Credit Extensions within five days of
the end of the Review Period and (iii) all of the Revolving Credit Commitments
shall automatically be terminated on such date.
(c)    Each Bank shall be entitled to agree or decline to participate in its
sole discretion in future Credit Extensions made under a Substitute Basis. On
the Change in Control Amendment Date and as a condition to the effectiveness of
any Change in Control Amendment, each Exiting Bank shall (i) have its Revolving
Credit Commitment terminated or be replaced as a Lender pursuant to and in
accordance with Section 2.17(b) and (ii) receive payment in full of all amounts
then outstanding in respect of principal, interest, Fees and other Obligations
relating to its Credit Extensions, whether pursuant to Section 2.17(b) or
otherwise. Upon the effectiveness of any Change in Control Amendment (i) this
Agreement shall be amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Change in Control Amendment, evidenced
thereby as provided for in Section 9.02, and (ii) each Exiting Bank shall no
longer be a party to this Agreement.
(d)    Nothing in this Section 2.20 shall limit or otherwise modify (i) the
obligation of the Borrower to satisfy all of its Obligations on the Revolving
Credit Maturity Date or (ii) the rights and remedies of the Agents and the
Lenders under Article VII.

SECTION 2.21.    [Reserved]

SECTION 2.22.    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
(i)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section
9.08 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, as the Borrower may request (so long as no Default
or Event of Default shall have occurred and be continuing), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent;
third, if so determined by the Agent and the Borrower, to be held in a deposit
account and released pro rata in order to satisfy such




--------------------------------------------------------------------------------




Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement; fourth, to the payment of any amounts owing to the Lenders
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default shall have occurred and be continuing, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Article IV were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with the applicable Revolving Credit Commitments.
(ii)    Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee pursuant to Section 2.10(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
(b)    Defaulting Lender Cure. If the Borrower and the Agent agree in writing
that a Lender is no longer a Defaulting Lender, the Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as the Agent may determine to be necessary to
cause the Loans to be held pro rata by the Lenders in accordance with the
applicable Revolving Credit Commitments, whereupon such Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender having been a
Defaulting Lender.

ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Agent and each of the Lenders that:




--------------------------------------------------------------------------------





SECTION 3.01.    Organization; Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02.    Authorization; Enforceability. The Transactions are within the
Borrower’s organizational powers and have been duly authorized by all its
necessary organizational action. Each Loan Document (other than the Parent
Guaranty) has been duly executed and delivered by the Borrower and is a legal,
valid and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, except to the extent that any such
failure to obtain such consent or approval or to take any such action, would not
reasonably be expected to result in a Material Adverse Effect, (b) will not
violate any Requirement of Law applicable to the Borrower, (c) will not violate
or result in a default under any other material indenture, agreement or other
instrument binding upon the Borrower or any of its respective assets, or give
rise to a right thereunder to require any payment to be made by the Borrower,
and (d) will not result in the creation or imposition of any Lien on any asset
of the Borrower.

SECTION 3.04.    Financial Condition. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
shareholders’ equity and cash flows as of and for the fiscal year ended December
31, 2016, reported on by Ernst & Young LLP, independent public accountants
(collectively, the “Historical Financial Statements”). Such Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Borrower and its consolidated
Subsidiaries as of such date and for such period in accordance with GAAP.

SECTION 3.05.    Properties. The Borrower has good and insurable fee simple
title to, or valid leasehold interests in, or easements or other limited
property interests in, all its real properties and has good and marketable title
to its personal property and assets, in each case, except where the failure to
have such title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.




--------------------------------------------------------------------------------





SECTION 3.06.    Litigation. Except as disclosed in the Borrower’s filings with
the SEC from time to time, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.07.    Compliance with Laws and Agreements; Licenses and Permits. The
Borrower is in compliance with all Requirements of Law applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.08.    Investment Company Status. The Borrower is not an “investment
company” as defined in, and is not required to be registered under, the
Investment Company Act of 1940.

SECTION 3.09.    Taxes. The Borrower has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which it has set
aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10.    ERISA. No ERISA Event has occurred and is continuing or is
reasonably expected to occur that either on its own or, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Financial Accounting Standards Board Accounting
Standards Codification Topic 715) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Plans, in the aggregate.

SECTION 3.11.    [Reserved].

SECTION 3.12.    Federal Reserve Regulations. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.




--------------------------------------------------------------------------------




(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation T, U or X.

SECTION 3.13.    USA PATRIOT Act and Other Regulations. To the extent
applicable, the Borrower is in compliance, in all material respects, with
(a) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) the USA PATRIOT Act.

SECTION 3.14.    [Reserved].

SECTION 3.15.    Disclosure. No exhibit, report or other writing furnished by or
on behalf of the Borrower to the Agent or any Lender in connection with the
negotiation of this Agreement or pursuant to the terms of the Loan Documents (as
modified or supplemented by other information so furnished) contained any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading as of the date it was dated (or if not dated, so
delivered); provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and the Agent and the
Lenders recognize and acknowledge that such projected financial information is
not to be viewed as facts and that actual results during the period or periods
covered by such projections may differ from the projected results and such
differences may be material.

SECTION 3.16.    Solvency. The Borrower is, and (after giving effect to the
incurrence of any Obligations by the Borrower on any date on which this
representation is made) will be, Solvent.

SECTION 3.17.    [Reserved].

SECTION 3.18.    [Reserved].

SECTION 3.19.    [Reserved].

SECTION 3.20.    Anti-Corruption Laws and Sanctions. The Borrower and each
Subsidiary is in compliance, in all material respects, with Anti-Corruption Laws
and Sanctions and are not engaged in any activity that would reasonably be
expected to result in the Borrower being designated as a Sanctioned Person.
Policies and procedures the Borrower believes are designed to ensure compliance
by its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions have been implemented,
and are maintained in effect, by the Borrower or otherwise on




--------------------------------------------------------------------------------




behalf of its Subsidiaries. None of (a) the Borrower, any or any of their
respective directors, officers or employees (except any director, officer or
employee of a Non-Controlled Subsidiary appointed by a Person that is not an
Affiliate of the Borrower), or (b) to the knowledge of the Borrower, any
director, officer or employee of any Non-Controlled Subsidiary (to the extent
appointed by a Person that is not an Affiliate of the Borrower, is a Sanctioned
Person. No Loan or use of proceeds by the Borrower will violate any
Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV    

Conditions Precedent

SECTION 4.01.    Conditions Precedent to the Effective Date. This Agreement
shall become effective on the Effective Date upon each of the following
conditions having been satisfied (or waived in accordance with Section 9.02):
(a)    Loan Documents. The Agent (or its counsel) shall have received (i) from
each party hereto either (A) a counterpart of this Agreement signed on behalf of
such party or (B) written evidence satisfactory to the Agent (which may include
facsimile transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement, (ii) any promissory notes
requested by a Lender pursuant to Section 2.07, and (iii) the 2017 Fee Letter
signed on behalf of the parties thereto.
(b)    Effective Date Certificate. The Agent shall have received (i) an
Effective Date Certificate of the Borrower, dated the Effective Date and
executed by its Secretary or Assistant Secretary or an Officer, which shall (A)
certify the resolutions of its Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of the Loan Documents to
which it is party by the Borrower, (B) identify by name and title and bear the
signatures of the Financial Officers and any other officers of the Borrower
authorized to sign such Loan Documents, (C) contain appropriate attachments,
including the certificate or articles of incorporation (or similar constitutive
document) of the Borrower certified by the relevant authority of the
jurisdiction of organization of the Borrower and a true and correct copy of its
bylaws (or similar constitutive document), or certify that such documents have
not been amended since the Effective Date and remain in full force and effect,
and (D) certify as to the other matters covered thereby, and (ii) a good
standing certificate for the Borrower dated the Effective Date or a recent date
prior to the Effective Date satisfactory to the Agent from the Borrower’s
jurisdiction of organization.
(c)    Legal Opinion. The Agent shall have received, on behalf of itself and the
Lenders on the Effective Date, a favorable written opinion of counsel for the
Borrower in form and substance satisfactory to the Agent.




--------------------------------------------------------------------------------




(d)    Representations and Warranties. The representations and warranties set
forth in Article III hereof and in each other Loan Document shall be true and
correct in all material respects on and as of the Effective Date.
(e)    No Defaults. At the time of and immediately after the Effective Date, no
(i) Event of Default, or (ii) event or condition that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both,
has occurred and is continuing.
(f)    Fees. The Agent and the Lenders shall have received from the Borrower
payment of all fees required to be paid on or before the Effective Date.
(g)    Costs and Expenses. The Borrower shall have paid all reasonable and
documented costs and expenses of the Agent (including the fees and expenses of
Linklaters LLP as special counsel to the Lenders to the extent previously
agreed) in connection with the preparation, execution, delivery and
administration of this Agreement.
(h)    Existing Letters of Credit. The Agent shall have received satisfactory
evidence that (i) all of the letters of credit issued under the Existing Credit
Agreement have been cancelled or replaced pursuant to documentation in form and
substance satisfactory to the Agent, and (ii) the Borrower has no outstanding
reimbursement obligations in respect thereof.
(i)    Cash Collateral. The Borrower shall have entered into a Cash Collateral
Agreement and Cash Collateralized its obligation to pay (by providing Cash
Collateral with a value equal to) the Commitment Fees for the period from (and
including) the Effective Date to (but excluding) the date falling one year after
the Effective Date.
(j)    USA PATRIOT Act. The Agent shall have received all documentation and
other information reasonably requested by it that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

SECTION 4.02.    Credit Extensions On or After the Effective Date. On the date
of each Credit Extension on or after the Effective Date:
(a)    The Agent shall have received a Borrowing Request as required by
Section 2.03.
(b)    The Agent (or its counsel) shall have received the Parent Guaranty signed
on behalf of the Parent Guarantor and each of the other documents listed in
Section 4.03, and the Parent Guaranty shall be in full force and effect.




--------------------------------------------------------------------------------




(c)    The representations and warranties set forth in Article III hereof (other
than Section 3.04) and in each other Loan Document shall be true and correct in
all material respects on and as of the date of such Credit Extension with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date; provided that, in each case, such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof.
(d)    At the time of and immediately after such Credit Extension, no Default as
described in Sections (a), (b), (g) or (h) of Article VII or Event of Default
shall have occurred and be continuing or result from such Credit Extension.
(e)    After making the Credit Extensions requested on such Credit Date, the
Total Utilization of Revolving Credit Commitments shall not exceed the lower of
(i) the Revolving Credit Commitments then in effect, and (ii) 95.0% of the
Guaranteed Amount.
(f)    After making the Credit Extensions requested on such Credit Date, the sum
of the Maximum Amount Due shall not exceed the Guaranteed Amount.
(g)    Each such Credit Extension shall be deemed to constitute a representation
and warranty by the Borrower on the date of such Credit Extension as to the
matters specified in clauses (d) and (e) of this Article IV.

SECTION 4.03.    Parent Guaranty. The condition precedent specified in
Section 4.02(b) shall only be satisfied, and solely for purposes of satisfying
such condition precedent, the Parent Guaranty and, if applicable, any amendment
thereto which increases the Guaranteed Amount, shall only be deemed to be in
full force and effect, upon each of the following conditions having been
satisfied (or waived in accordance with Section 9.02):
(a)    The Agent shall have received, on behalf of itself and the Lenders, (i) a
favorable written opinion of counsel for the Parent Guarantor in respect of the
enforceability of the Parent Guaranty (or the relevant amendment thereto) and
(ii) a favorable written opinion of in-house counsel to the Parent Guarantor
with regard to matters of French law, in each case, in form and substance
reasonably satisfactory to the Agent.
(b)    The Agent shall have received (i) a certificate of the Parent Guarantor,
dated as of the date of the Parent Guaranty (or, as the case may be, the date of
the relevant amendment) and executed by an authorized officer or director, which
shall (A) certify the resolutions of its Board of Directors authorizing the
execution, delivery and performance of the Parent Guaranty (or the relevant
amendment thereto) by the Parent Guarantor, (B) identify by name and title and
bear the signatures of the Persons




--------------------------------------------------------------------------------




authorized to sign the Parent Guaranty (or the relevant amendment thereto) on
behalf of the Parent Guarantor, and (C) contain appropriate attachments,
including the constitutional documents of the Parent Guarantor, and (ii)  a
certificate of the Borrower confirming the Guaranteed Amount as of the date of
the Parent Guaranty (or, as the case may be, the date of the relevant
amendment).
For the avoidance of doubt, nothing in this Section 4.03 shall limit the
effectiveness of the Parent Guaranty, which shall remain enforceable in
accordance with its terms regardless of (i) the satisfaction (or otherwise) of
any condition specified in this Section 4.03 or (ii) any other provision of this
Agreement.

ARTICLE V    

Affirmative Covenants
The Borrower covenants and agrees that, until the Revolving Credit Commitments
have expired or been terminated, all of the Obligations have been repaid in
full:

SECTION 5.01.    Financial Statements and Other Information    . The Borrower
will furnish to the Agent (which will promptly furnish such information to the
Lenders):
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
earnings, shareholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing and reasonably acceptable to the Agent to the
effect that such consolidated financial statements present fairly, in all
material respects, the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP;
(b)    within one hundred and twenty (120) days after the end of each fiscal
year of the Parent Guarantor, its audited consolidated balance sheet and related
statements of earnings, shareholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year;
(c)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of earnings, shareholders’ equity and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly, in all material respects, the financial condition




--------------------------------------------------------------------------------




and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes; provided to the extent all such
documents are included in the quarterly report for the Borrower on Form 10-Q
filed with the SEC, the requirements of this clause (b) shall be deemed to have
been satisfied if the Agent has been furnished with such quarterly report in the
time period specified above in this clause (b);
(d)    within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of the Parent Guarantor, its consolidated balance
sheet and related statements of earnings, shareholders’ equity and cash flows as
of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year;
(e)    promptly following the Agent’s request therefor, all documentation and
other information that the Agent reasonably requests on its behalf or on behalf
of any Lender in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act; and
(f)    written notice of the occurrence of an Event of Default, which notice
shall be given within five (5) Business Days after the actual knowledge of an
officer of the Borrower of such occurrence, specifying the nature and extent
thereof and, if continuing, the action the Borrower is taking or proposes to
take in respect thereof.
Anything required to be delivered pursuant to clause (a), (b), (c) or (d) above
(to the extent any such financial statements or reports are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date on which the
applicable Loan Party posts such reports, or provides a link thereto, on such
Loan Party’s website on the Internet, or on the date on which such reports are
filed with the SEC and become publicly available.

SECTION 5.02.    [Reserved]

SECTION 5.03.    Existence; Conduct of Business . The Borrower will do or cause
to be done all things reasonably necessary to preserve and keep in full force
and effect its legal existence and the rights, licenses, permits, privileges,
authorizations, qualifications and accreditations material to the conduct of its
business, in each case if the failure to do so, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation or
other transaction.




--------------------------------------------------------------------------------





SECTION 5.04.    Maintenance of Properties. The Borrower will (a) at all times
maintain and preserve all material property necessary to the normal conduct of
its business in good repair, working order and condition, ordinary wear and tear
excepted and casualty or condemnation excepted and (b) make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto as necessary in accordance with prudent industry practice
in order that the business carried on in connection therewith, if any, may be
properly conducted at all times, except, in each case, where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

SECTION 5.05.    Compliance with Laws. The Borrower will comply in all material
respects with all Requirements of Law applicable to it or its property, except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.06.    Use of Proceeds. The proceeds of the Loans will be used only
for general corporate purposes. No part of the proceeds of any Credit Extension
will be used, whether directly or indirectly, for any purpose that would entail
a violation of Regulation T, U or X. The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, use the proceeds of the
Loans (i) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

SECTION 5.07.    Insurance. The Borrower will maintain, with financially sound
and reputable insurance companies, insurance in such amounts and against such
risks as are customarily maintained by similarly situated companies engaged in
the same or similar businesses operating in the same or similar locations (after
giving effect to any self-insurance reasonable and customary for similarly
situated companies). The Borrower will furnish to the Agent, upon request,
information in reasonable detail as to the insurance so maintained.

SECTION 5.08.    [Reserved].

SECTION 5.09.    Books and Records. The Borrower will maintain proper books of
record and account, in which full, true and correct entries in conformity with
GAAP consistently applied shall be made of all financial transactions and
matters involving the assets and business of the Borrower.




--------------------------------------------------------------------------------





SECTION 5.10.    Inspection Rights. The Borrower will permit representatives and
independent contractors of the Agent to visit and inspect any of its properties,
to examine its corporate, financial and operating records, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided that so long as no Event of Default has
occurred and is continuing, the Borrower shall not be required to pay for more
than one such visit by the Agent per fiscal year.

SECTION 5.11.    Payment of Taxes, Etc. The Borrower will pay and discharge,
before the same shall become delinquent, (i) all taxes, assessments and
governmental charges or levies imposed upon it or upon its property or assets or
in respect of any of its income, business or franchises before any penalty
accrues thereon and (ii) all lawful claims that, if unpaid, might by law become
a Lien upon its property or assets or in respect of any of its income, business
or franchises before any penalty accrues thereon, except in each case where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect, and provided further, that in
no event shall the Borrower be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.

SECTION 5.12.    Cash Collateral. If, as of any date, the Guaranteed Amount is
less than $100,000,000, the Borrower shall ensure that the cash balance of the
Account (as defined in the Cash Collateral Agreement) is no less than the amount
of the Commitment Fees for the period from (and including) such date to (but
excluding) the earlier of the date falling one year after such date and the
Scheduled Maturity Date.

SECTION 5.13.    Payment of Judgments. The Borrower shall pay all final
non-appealable judgments which remain unpaid, undischarged and unstayed on or
before the sixtieth (60) day after such judgment becomes final, except, in each
case, where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.


ARTICLE VI    

[Reserved]

ARTICLE VII    

Events of Default
If any of the following events (each, an “Event of Default”) shall occur and be
continuing:
(a)    the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or by acceleration thereof or otherwise;
(b)    the Borrower shall fail to pay any interest, fee or other amount (other
than an amount referred to in clause (a) of this Article VII) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
(c)    any representation or warranty made by any Loan Party (or any of their
respective officers or other representatives) under or in connection with any
Loan Document shall prove to have been incorrect in any material respect when
made or deemed to have been made (unless, if the circumstances giving rise to
such misrepresentation or breach of warranty are capable of being remedied, such
Loan Party remedies such circumstances within thirty (30) days after receipt of
notice to such Loan Party from the Agent specifying such inaccuracy);
(d)    the Borrower or the Parent Guarantor shall fail to perform or observe any
term, covenant, or agreement contained herein or in any other Loan Document on
its part to be performed or observed if such failure shall remain unremedied for
thirty (30) days after written notice thereof shall have been given to such
Person by the Agent or the Required Lenders, except where such default cannot be
reasonably cured within 30 days but can be cured within 60 days, such Person has
(i) during such 30-day period commenced and is diligently proceeding to cure the
same and (ii) such default is cured within 60 days after the earlier of becoming
aware of such failure and receipt of notice to such Person from the Agent or the
Required Lenders specifying such failure;
(e)    the Parent Guarantor shall fail to pay (i) any indebtedness for borrowed
money pursuant to a loan agreement, or (ii) any noncontingent payment obligation
pursuant to a letter of credit agreement, in either case individually or in the
aggregate, in excess of $200,000,000, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such indebtedness
or obligation, provided, however,




--------------------------------------------------------------------------------




that a written waiver of such failure by the Person to whom such indebtedness or
obligation is owed shall be a written waiver of the Event of Default resulting
pursuant to this clause (e) from such failure; or the maturity of such
indebtedness or obligation is accelerated, provided, however, that a written
waiver of such failure by the Person to whom such indebtedness or obligation is
owed shall be a written waiver of the Event of Default resulting pursuant to
this clause (e) from such failure;
(f)    (i) the Borrower shall fail to make any payment when the same becomes due
and payable with respect to any Material Indebtedness, and such failure shall
continue beyond the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
Material Indebtedness and shall continue after the applicable grace period, if
any, specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Material Indebtedness; or (iii) any Material Indebtedness shall be declared
to be due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Material Indebtedness
shall be required to be made, in each case prior to the stated maturity thereof;
(g)    the entry by a court having jurisdiction in the premises of (i) a decree
or order for relief in respect of the Borrower or the Parent Guarantor in an
involuntary case or proceeding under any applicable United States federal,
state, or foreign bankruptcy, insolvency, reorganization, or other similar law
or (ii) a decree or order adjudging the Borrower or the Parent Guarantor
bankrupt or insolvent, or approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Borrower or the Parent Guarantor under any applicable United States federal,
state, or foreign law, or appointing a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of the Borrower or the
Parent Guarantor, or ordering the winding up or liquidation of the affairs of
the Borrower or the Parent Guarantor, and the continuance of any such decree or
order for relief or any such other decree or order unstayed and in effect for a
period of sixty (60) consecutive days;
(h)    the commencement by the Borrower or the Parent Guarantor of a voluntary
case or proceeding under any applicable United States federal, state, or foreign
bankruptcy, insolvency, reorganization or other similar law or of any other case
or proceeding to be adjudicated a bankrupt or insolvent, or the consent by the
Borrower or the Parent Guarantor to the entry of a decree or order for relief in
respect of the Borrower or the Parent Guarantor in an involuntary case or
proceeding under any applicable United States federal, state, or foreign
bankruptcy, insolvency, reorganization, or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against it, or
the filing by the Borrower or the Parent Guarantor of a petition or answer or
consent seeking reorganization or relief under any applicable United States
federal, state, or




--------------------------------------------------------------------------------




foreign law, or the consent by the Borrower or the Parent Guarantor to the
filing of such petition or the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or similar
official of the Borrower or the Parent Guarantor or of any substantial part of
the property of, or the making by the Borrower or the Parent Guarantor of an
assignment for the benefit of creditors, or the admission by the Borrower or the
Parent Guarantor in writing of its inability to pay its debts generally as they
become due, or the taking of corporate action by the Borrower or the Parent
Guarantor in furtherance of any such action;
(i)    an ERISA Event occurs which results in the imposition or granting of
security, or the incurring of a liability that individually and/or in the
aggregate has or would have a Material Adverse Effect; or
(j)    at any time when Obligations are outstanding, the Parent Guarantor shall
repudiate, or assert the unenforceability of, the Parent Guaranty, or the Parent
Guaranty shall for any reason not be in full force and effect;
then, and in every such event (other than an event described in clause (g) or
(h) of this Article VII), and at any time thereafter during the continuance of
such event, the Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take any of the following actions, at the same or
different times: (i) terminate the Revolving Credit Commitments and thereupon
the Revolving Credit Commitments shall terminate immediately and (ii) declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal or other amount not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that upon the occurrence of an event described in clause (g) or (h) of
this Article VII, the Revolving Credit Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon, and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
without further action of the Agent or any Lender. Upon the occurrence and the
continuance of an Event of Default, the Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the Agent
under the Loan Documents or at law or equity, including all remedies provided
under the UCC.
In the event of any Event of Default specified in clause (f) above in this
Article VII, such Event of Default and all consequences thereof (excluding any
resulting payment default) shall be annulled, waived and rescinded automatically
and without any action by the Agent or the Lenders if, within ten (10) days
after such Event of Default arose, (i) the Indebtedness or guarantee that is the
basis for such Event of Default has been discharged, (ii) the holders thereof
have rescinded or waived the acceleration, notice




--------------------------------------------------------------------------------




or action (as the case may be) giving rise to such Event of Default or (iii) the
default that is the basis for such Event of Default has been cured to the
satisfaction of the holders thereof.

ARTICLE VIII    

The Agents
Each of the Banks hereby irrevocably appoints each of the Agents as its agent
and authorizes each of the Agents to take such actions on its behalf, including
execution of the other Loan Documents, and to exercise such powers as are
delegated to the Agents by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.
The bank serving as either of the Agents hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Agent or the Security Agent, and such bank and
its Affiliates may accept deposits from, lend money to and generally engage in
any kind of business with the Borrower or any Affiliate thereof as if it were
not the Agent or the Security Agent hereunder.
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(b) the Agents shall not have any duty to take any discretionary action or
exercise any discretionary powers, except, subject to the last paragraph of this
Article VIII, discretionary rights and powers expressly contemplated by the Loan
Documents that the Agents are required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02), and (c) except
as expressly set forth in the Loan Documents, the Agents shall not have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Agent or any of its
Affiliates in any capacity. Neither of the Agents shall be liable for any action
taken or not taken by it with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02) or in the absence of its
own gross negligence or willful misconduct. Neither of the Agents shall be
deemed to have knowledge of any Event of Default unless and until written notice
thereof is given to such Agent by the Borrower or a Lender, and neither of the
Agents shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,




--------------------------------------------------------------------------------




effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to any of the Agents.
Each of the Agents shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. Each of the Agents also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. Each of the Agents may consult with legal counsel (who may be counsel
for the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Each of the Agents may perform any and all its duties and exercise its rights
and powers by or through any one or more sub-agents appointed by the Agents.
Each of the Agents and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of any of the Agents and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as either of the Agents.
Subject to the appointment and acceptance of a successor Agent or Security Agent
as provided in this paragraph, any of the Agents may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent (not to be unreasonably withheld
or delayed) of the Borrower, to appoint a successor, which shall be another
Lender; provided that during the existence and continuation of an Event of
Default, no consent of the Borrower shall be required. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent or Security Agent
gives notice of its resignation, then the retiring Agent or Security Agent may,
on behalf of the Banks, appoint a successor Agent or Security Agent which shall
be a commercial bank or an Affiliate of any such commercial bank reasonably
acceptable to the Borrower. Upon the acceptance of its appointment as Agent or
Security Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Agent or Security Agent, and the retiring Agent or Security Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Agent or Security Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After either of the Agents’ resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent or Security Agent, its sub‑agents and their respective




--------------------------------------------------------------------------------




Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as Agent or Security Agent.
Each Bank acknowledges that it has, independently and without reliance upon any
of the Agents or any other Bank and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank also acknowledges that it will, independently and
without reliance upon any of the Agents or any other Bank and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.
Each Bank, by virtue of its acceptance of the benefits of the Cash Collateral
Agreement, hereby further authorizes the Security Agent, on behalf of and for
the benefit of the Banks, to enter into the Cash Collateral Agreement as secured
party and each Bank agrees to be bound by the terms of the Cash Collateral
Agreement; provided that the Security Agent shall not (a) enter into or consent
to any material amendment, modification, termination or waiver of any provision
contained in the Cash Collateral Agreement or (b) release any Cash Collateral
(except as otherwise expressly permitted or required pursuant to the terms of
this Agreement or the Cash Collateral Agreement), in each case without the prior
consent of the Required Lenders; provided further, however, that, without
further written consent or authorization from the Lenders, the Security Agent
may execute any documents or instruments necessary to release any Lien
encumbering any Cash Collateral if the Guaranteed Amount as of such date is at
least $100,000,000. Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Borrower, the Security Agent and each Bank hereby
agree that no Bank shall have any right individually to realize upon any Cash
Collateral under the Cash Collateral Agreement, it being understood and agreed
that all powers, rights and remedies under the Cash Collateral Agreement may be
exercised solely by the Security Agent for the benefit of the Banks in
accordance with the terms thereof.

ARTICLE IX    

Miscellaneous

SECTION 9.01.    Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to clause (b) below),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to SunPower Corporation at:
77 Rio Robles
San Jose, CA 95134





--------------------------------------------------------------------------------




Attention: Charles Boynton, Chief Financial Officer
Facsimile : 408-240-5417
Email: Charles.Boynton@sunpowercorp.com
with a copy (which shall not constitute notice) to:
77 Rio Robles
San Jose, CA 95134
Attention: General Counsel
Facsimile: 408-240-5400


(ii)    if to the Agent, to Crédit Agricole CIB at:
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Agnes Castillo
Facsimile: 917-849-5463 or 917-849-5456
Email: Agnes.Castillo@ca-cib.com
with a copy (which shall not constitute notice) to:
Crédit Agricole Corporate and Investment Bank
1301 Avenue of the Americas
New York, NY 10019
Attention: Marisol Ortiz
Tel: (212) 261-3710
Facsimile: (917) 849-5528
Email: Marisol.ortiz@ca-cib.com
(iii)    if to any other Bank, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
(b)    All such notices and other communications (i) sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received or (ii) sent by facsimile shall be deemed to have
been given when sent and when receipt has been confirmed by telephone, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient.
(c)    Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Agent; provided that
the foregoing shall not apply to notices pursuant to Article II or to notice of
any Event of Default delivered pursuant to Section 5.01(f) unless otherwise
agreed by the Agent and




--------------------------------------------------------------------------------




the applicable Bank. The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e‑mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.
(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(e)    Platform.
(i)    The Borrower agrees that the Agent may with the Borrower’s prior written
consent as to any particular Communication (as defined below), but shall not be
obligated to, make the Communications available to the other Banks by posting
the Communications on Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system (the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
the Agent Parties in connection with the Communications or the Platform. In no
event shall the Agent or any of its related parties (collectively, the “Agent
Parties”) have any liability to the Borrower or any of its Affiliates, any Bank
or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or its Affiliates pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Agent or any Bank by means of electronic
communications pursuant to this Section, including through the Platform.




--------------------------------------------------------------------------------





SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the Agent or
any Bank in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Agent and the Banks hereunder and under any other Loan Document are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by the Borrower therefrom shall in any event be effective unless
the same shall be permitted by clause (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, to the extent permitted
by law, the making of a Credit Extension shall not be construed as a waiver of
any Event of Default, regardless of whether the Agent or any Lender may have had
notice or knowledge of such Event of Default at the time.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders, provided that the Borrower and the
Agent may enter into a Change in Control Amendment under Section 2.20, (ii) in
the case of any amendment to the Parent Guaranty that increases the Guaranteed
Amount, the Parent Guarantor and the Agent may enter into an agreement to
effectuate such an amendment, without the consent of any Lender, or (iii) in the
case of any other Loan Document (other than any such amendment to effectuate any
modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Agent and the Borrower, with the consent of the Required Lenders; provided
that no such agreement shall (A) increase the Revolving Credit Commitment of any
Lender without the written consent of such Lender; it being understood that the
waiver of any Event of Default or mandatory prepayment shall not constitute an
increase of any Revolving Credit Commitment of any Lender, (B) reduce or forgive
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce or forgive any interest or fees (including any prepayment fees) payable
hereunder, without the written consent of each Lender directly affected thereby,
(C) postpone any scheduled date of payment of the principal amount of any Loan,
or any date for the payment of any interest, Fees or other Obligations payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Revolving Credit Commitment,
without the written consent of each Lender directly affected thereby; provided
that only the consent of the Required Lenders shall be necessary to amend the
provisions of Section 2.11(c) providing for the default rate of interest, or to
waive any obligations of the Borrower to pay interest at such default rate,
(D) change Sections 2.08(b), 2.16(b) or 2.16(e) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender,




--------------------------------------------------------------------------------




(E) change any of the provisions of this Section 9.02, the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender, (F) amend any of the provisions of
Section 2.20 or the definition of “Change in Control” without the written
consent of each Lender, (G) without the written consent of each Lender, amend
the Parent Guaranty in any material respect adverse to the Lenders (it being
understood and agreed, however, that an amendment to or amendment and
restatement of the Parent Guaranty shall not be deemed to be adverse to the
Lenders to the extent it increases the Guaranteed Amount) or, if any Obligations
are outstanding, release the Parent Guarantor from any of its obligations under
the Parent Guaranty (provided that the Agent, without the consent of any Lender,
may agree to a reduction of the Guaranteed Amount so long as the aggregate
principal amount of all Loans then outstanding does not exceed 95.0% of the
Guaranteed Amount, after giving effect to such reduction), or (H) waive any
conditions precedent set out in Article IV in respect of any Credit Extension
without the written consent of each Lender; provided, further, that no such
agreement shall amend, modify or otherwise affect the rights or duties under
this Agreement or any other Loan Document of the Agent, without the prior
written consent of the Agent. The Agent may without the consent of any Lender
also amend the Commitment Schedule to reflect assignments entered into pursuant
to Section 9.04.
(c)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby”, no Event of Default has occurred and is continuing and the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may, with
the prior written consent of the Agent (such consents not to be unreasonably
withheld or delayed), elect to replace a Non-Consenting Lender as a Lender party
to this Agreement, provided that, concurrently with such replacement by the
Borrower, (i) another bank or other entity which is reasonably satisfactory to
the Borrower and the Agent shall agree, as of such date, to purchase for cash
the Loans due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, (ii) the
replacement Lender shall grant its consent with respect to the applicable
proposed amendment, waiver or consent and (iii) the Borrower shall pay to such
Non-Consenting Lender in same day funds on the day of such replacement (1) all
interest, fees and other amounts then accrued but unpaid to such Non-Consenting
Lender by the Borrower hereunder to and including the date of termination,
including, without limitation, payments due to such Non-Consenting Lender under
Sections 2.13 and 2.15, and (2) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 2.14 had the Loans of such Non-Consenting Lender been prepaid on such
date rather than sold to the replacement Lender (the “Required Payment”). Each
Lender




--------------------------------------------------------------------------------




agrees that if the Borrower exercises its option hereunder, it shall promptly
execute and deliver all agreements and documentation necessary to effectuate
such assignment as set forth in Section 9.04. If any Non-Consenting Lender does
not promptly execute and deliver all agreements and documentation necessary to
effectuate such assignment as set forth in Section 9.04, then the Agent or the
Borrower shall be entitled (but not obligated) to execute and deliver such
agreement and documentation relating to such assignment on behalf of such
Non-Consenting Lender and any such agreement and/or documentation so executed by
the Agent or the Borrower shall be effective for purposes of documenting an
assignment pursuant to Section 9.04 upon the Borrower making the Required
Payment to such Non-Consenting Lender.
(d)    The Agents and the Borrower may amend any Loan Document to correct
administrative or manifest errors or omissions, or to effect administrative
changes that are not adverse to any Lender; provided, however, that no such
amendment shall become effective until the fifth Business Day after it has been
posted to the Lenders, and then only if the Required Lenders have not objected
in writing thereto within such five Business Day period.
(e)    Notwithstanding the foregoing, the Borrower, the Agent and the Lenders
may not, without the prior written consent of the Parent Guarantor, (i) change
the manner, place and terms of payment or change or extend the time of payment
of, renew, or alter any Obligation guaranteed by the Parent Guarantor under the
Parent Guaranty, or in any manner modify, amend or supplement the terms of this
Agreement or any documents, instruments or agreements executed in connection
herewith, or (ii) take and hold security or additional security for any or all
of the obligations or liabilities covered by the Parent Guaranty, in each case
to the extent that the Parent Guaranty is then in effect and doing so would
reasonably be expected to have a material adverse effect on the Parent
Guarantor.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower agrees to
pay on demand all reasonable and documented costs and expenses of the Agent
(including the fees and expenses of Linklaters LLP as special counsel to the
Lenders to the extent previously agreed) in connection with the preparation,
execution, delivery and administration of the Loan Documents.
(b)    The Borrower shall indemnify the Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses (including
reasonable and documented fees and expenses of counsel), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any environmental liability related in
any way to the Borrower or any of its Subsidiaries or to




--------------------------------------------------------------------------------




any property owned or operated by the Borrower or any of its Subsidiaries, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower or any of its Affiliates); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the negligence (if a Change in Control has not occurred), gross negligence (if a
Change in Control has occurred) or willful misconduct of such Indemnitee. This
Section 9.03(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Agent under clause (a) or (b) above, each Lender severally
agrees to pay to the Agent such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, penalty, liability or related expense, as the
case may be, was incurred by or asserted against the Agent in its capacity as
such.
(d)    To the extent permitted by applicable law, no party to this Agreement
shall assert, and each hereby waives, any claim against any other party hereto
or any Related Party thereof, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided, however, that the foregoing provisions
shall not relieve the Borrower of its indemnification obligations as provided
herein to the extent any Indemnitee is found liable for any such damages.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section (any attempted assignment or
transfer not complying with the terms of this Section shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants (to the extent provided in clause (c)
below) and, to the extent expressly contemplated hereby, the Related Parties of
each of




--------------------------------------------------------------------------------




the Agent and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
(b)    (i)  Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more commercial banks, savings banks, financial
institutions or other institutional investors all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower, provided that no consent of the Borrower shall be required
(1) for an assignment to an Eligible Assignee or (2) if an Event of Default has
occurred and is continuing; and
(B)    except in the case of an assignment to an Eligible Assignee, the Agent.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Revolving Credit Commitment or Loans, the amount of the
Revolving Credit Commitment or the principal amount of Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the Agent and
determined on an aggregate basis in the event of concurrent assignments to
Related Funds (as defined below)) shall be in a minimum amount of at least
$5,000,000 unless each of the Borrower and the Agent otherwise consent;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C)    the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually) together with payment
by the assignee to the Agent of a registration and processing fee of $3,500
(except that no such




--------------------------------------------------------------------------------




registration and processing fee shall be payable (y) in connection with an
assignment by or to Credit Agricole CIB or any Affiliate thereof or (z) in the
case of an assignee which already is a Lender or is an Affiliate or Approved
Fund of a Lender); and
(D)    the assignee, if it shall not be a Lender, shall deliver on or prior to
the effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate IRS form (such as IRS
Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI or any successor form adopted
by the relevant United States taxing authority).
The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.
(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption, the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15 (subject to the requirements of Section 2.15) and 9.03 with respect
to facts and circumstances occurring on or prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.
(iv)    The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Revolving Credit Commitment of, or principal amount of, and
any interest on, the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for




--------------------------------------------------------------------------------




inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by clause (b)(ii)(D)(2) above
(unless the assignee shall already be a Lender hereunder), the processing and
recordation fee referred to in this clause (b) of this Section and any written
consent to such assignment required by this clause (b) of this Section, the
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(a), 2.16(c) or 9.03(c), the Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 9.04.
(vi)    By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Revolving Credit Commitment, and the outstanding balances of its Loans, in each
case without giving effect to assignments thereof which have not become
effective, are as set forth in such Assignment and Assumption, (ii) except as
set forth in (i) above, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement, or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Loan
Parties or the performance or observance by the Loan Parties of any of their
respective obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto; (iii) such assignee represents and warrants
that it is an Eligible Assignee, legally authorized to enter into such
Assignment and Assumption; (iv) such assignee confirms that it has received a
copy of this Agreement, together with copies of the most recent financial
statements referred to in Section 3.04 or delivered pursuant to Section 5.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;
(v) such assignee will independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not




--------------------------------------------------------------------------------




taking action under this Agreement; (vi) such assignee appoints and authorizes
the Agent to take such action as agent on its behalf and to exercise such powers
under this Agreement as are delegated to the Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
(c)    (i)  Any Lender may sell participations to one or more commercial banks,
savings banks or other financial institutions or, with the consent of the
Borrower (so long as no Event of Default has occurred and is continuing), other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment or the Loans or other Obligations owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement,
(D) no such Participant shall be a “creditor” as defined in Regulation T or a
“foreign branch of a broker-dealer” within the meaning of Regulation X, and (E)
neither the Borrower nor any of its Affiliates shall be a Participant. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to clause (c)(ii) below,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) above. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16(c) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a register for the recordation of
the names and addresses of each Participant and the principal amounts of, and
stated interest on, each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant's interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive, absent manifest error,
and such Lender shall treat each Person whose name is recorded in the




--------------------------------------------------------------------------------




Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.13 or Section 2.15, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.8 as though it were a Lender.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other governmental authority, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(e)    If the consent of the Borrower to an assignment or to an Eligible
Assignee is required hereunder, the Borrower shall be deemed to have given its
consent fifteen (15) Business Days after the date notice thereof (which notice
shall specify such fifteen-day notice period described herein) has been
delivered by the assigning Lender (through the Agent) unless such consent is
expressly refused by the Borrower prior to such fifteenth Business Day.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Revolving
Credit Commitments have not expired or terminated. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans and the reimbursement of any
amounts drawn thereunder, and the termination hereof, the expiration or
termination of the Revolving Credit Commitments or the termination of this
Agreement or any provision hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of




--------------------------------------------------------------------------------




which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and the Fee Letters and any separate letter agreements
with respect to fees payable to the Agent constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or in ‘PDF’ format by electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07.    Severability. To the extent permitted by law, any provision of
any Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

SECTION 9.08.    Right of Setoff    . If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time after the Effective Date, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
obligations at any time owing by it to or for the credit or the account of the
Borrower. The applicable Lender shall notify the Borrower and the Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender and its Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process;
Waiver of Jury Trial. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.




--------------------------------------------------------------------------------




(b)    Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in the
Borough of Manhattan in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Loan Documents, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York state court or, to the extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
(c)    Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Loan Documents
to which it is a party in any New York state or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court sitting in the Borough of Manhattan in New York
City.
(d)    To the extent permitted by law, each party to this Agreement hereby
irrevocably waives personal service of any and all process upon it and agrees
that all such service of process may be made by express or overnight mail or
courier, postage prepaid, directed to it at its address for notices as provided
for in Section 9.01. Nothing in this Agreement or any other Loan Document will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
(e)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN




--------------------------------------------------------------------------------




WAIVER SPECIFICALLY REFERRING TO THIS SECTION 9.09(e) AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

SECTION 9.10.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.11.    Confidentiality. The Agent and each Lender agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, trustees,
officers, employees and agents, including accountants, insurance providers,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory, governmental or administrative authority or
any self-regulatory body, (c) to the extent required by law or by any subpoena
or similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (ii) any
pledgee referred to in Section 9.04(d) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the Agent or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from the
Borrower relating to the Borrower or its businesses, or the Transactions other
than any such information that is available to the Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.




--------------------------------------------------------------------------------





SECTION 9.12.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that (a) it is not relying on or
looking to any Margin Stock for the repayment of the Borrowings provided for
herein and (b) it is not and will not become a “creditor” as defined in
Regulation T or a “foreign branch of a broker-dealer” within the meaning of
Regulation X. Anything contained in this Agreement to the contrary
notwithstanding, no Lender shall be obligated to extend credit to the Borrower
in violation of any Requirement of Law.

SECTION 9.13.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies the Borrower that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Borrower and the Parent Guarantor and,
which information includes the name and address of the Borrower and the Parent
Guarantor and other information that will allow such Lender to identify the
Borrower and the Parent Guarantor in accordance with the USA PATRIOT Act.

SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any of the
Obligations, together with all fees, charges and other amounts which are treated
as interest on such Obligations under applicable law (collectively, the
“Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by the Lender holding
such Obligations or participation in accordance with applicable law, the rate of
interest payable in respect of such Obligations or participation hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Obligations or participation but were not
payable as a result of the operation of this Section shall be cumulated and the
interest and Charges payable to such Lender in respect of other Obligations or
participations or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.15.    Termination of Security Agreement and Subsidiary Guaranty. The
parties hereto hereby agree that the Security Agreement and the Subsidiary
Guaranty shall be automatically terminated with immediate effect on the
Effective Date. On the Effective Date, the Security Agent shall execute and
deliver to the Borrower, at the Borrower’s expense, any releases or similar
documents that the Borrower shall reasonably request to evidence such
terminations, including without limitation (i) a release of Liens in the
Collateral,




--------------------------------------------------------------------------------




(ii) a release of the Subsidiary Guarantors under the Subsidiary Guaranty, (iii)
UCC termination statements, and (iv) a notice of termination for any deposit
account control agreements, in each case in a form reasonably acceptable to the
Security Agent. Any execution and delivery of termination statements, releases
or other documents pursuant to this Section 9.15 shall be without recourse to or
warranty by the Security Agent.

SECTION 9.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
[Remainder of page intentionally left blank.]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.






--------------------------------------------------------------------------------




SUNPOWER CORPORATION
 
by
 
 
 
Name:
 
Title:
 
 










--------------------------------------------------------------------------------








In its capacity as Parent Guarantor and as acknowledgement of its consent to
this Agreement:
 
TOTAL S.A.
 
By
 
 
 
Name:
 
Title:
 
 







--------------------------------------------------------------------------------













--------------------------------------------------------------------------------






CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, individually, as Agent and as
Security Agent
 
By
 
 
 
Name:
 
Title:
 
By
 
 
 
Name:
 
Title:
 
 
 







[SIGNATURES OF OTHER LENDERS]
 







--------------------------------------------------------------------------------






SCHEDULE 1

COMMITMENT SCHEDULE


Bank
Revolving Credit Commitment
Crédit Agricole Corporate and Investment Bank
$
81,000,000.00


Deutsche Bank AG New York Branch
$
69,000,000.00


HSBC Bank USA, National Association
$
57,000,000.00


Mizuho Bank, Ltd.
$
57,000,000.00


Santander Bank, N.A.
$
24,000,000.00


Citicorp North America, Inc.
$
12,000,000.00


Total


$300,000,000.00













